


110 HR 1906 IH: To amend the Internal Revenue Code of 1986 to adjust the

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1906
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust the
		  estimated tax payment safe harbor based on income for the preceding year in the
		  case of individuals with adjusted gross income greater than $5
		  million.
	
	
		1.Adjustment of estimated tax
			 payment safe harbor for individual taxpayers with adjusted gross income greater
			 than $5 million
			(a)In
			 generalSubparagraph (C) of
			 section 6654(d)(1) of the Internal Revenue Code of 1986 (relating to limitation
			 on use of preceding year’s tax) is amended by redesignating clauses (ii) and
			 (iii) as clauses (iii) and (iv), respectively, and by inserting after clause
			 (i) the following new clause:
				
					(ii)Individual
				adjusted gross income greater than $5,000,000If the adjusted gross income shown on the
				return of the individual for such preceding taxable year exceeds $5,000,000,
				clause (i) shall be applied by substituting 110.1 for
				110 in the last row of the table therein.
					.
			(b)Separate
			 returnsClause (iii) of section 6654(d)(1)(C) of such Code, as
			 redesignated by subsection (a), is amended by inserting and clause (ii)
			 shall be applied by substituting $2,500,000 for
			 $5,000,000 before the period at the end.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
